COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Harold James Reaves v. The State of Texas

Appellate case number:    01-13-00651-CR

Trial court case number: 1335623

Trial court:              179th District Court of Harris County

        This case was abated and remanded to the trial court on February 25, 2014. The order of
abatement directed the trial court to determine whether appellant still desired to pursue his
appeal, determine whether good cause exists to relieve appellant’s counsel of his duties, and
either remove appellant’s counsel and substitute new counsel or set a date certain when
appellant’s counsel must file his brief. The trial court held a hearing on the order of abatement
on March 12, 2014, and the court reporter has filed a reporter’s record of the hearing. The trial
court found that appellant still wished to pursue this appeal and determined that Ted Doebbler
would remain as appellant’s counsel. The court therefore set April 2, 2014 as the deadline for
filing appellant’s brief. Accordingly, we REINSTATE this case on the Court’s active docket.

        Appellant’s brief is ORDERED to be filed no later than April 2, 2014. See TEX. R. APP.
P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
         It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: March 27, 2014